Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, 15-16, 21, 25-26, 30-31, 44-45, 47, 49 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if the supporting surface in part b) is the same as the frame in part c), it appears that they are directed to the same element in that the frame provides a supporting surface to hold up the roof member and is between the walls, which would make the body attached to itself, i.e. a body having a frame… the body (which would include the frame) attached to the frame.  Similarly in claims 44 and 47.
With regard to claim 2, claim 2 recites attaching the body to the frame, however it appears from claim 1 that the frame is part of the body (a body including:) therefore the body would be attaching to itself.
With regard to claim 3, it appears that the connectors and frame connectors are the same element and if not what the difference is between the “connector” and “frame connector”. 

Also it is unclear if the processing device is part of the isolation tent or merely having an electrical connection to the tent. Also it is unclear what is meant by “allowing the processing device to verify the body”.  It is unclear what “verify the body” means, verify that it is there, that it is connected to the frame, etc.  Similarly with claim 16.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated  by Werwitzke (WO 2008/055453).


With regard to claim 2: connectors are adapted to physically attach the body to the frame (fig. 3).
With regard to claims 3-4: the connectors and frame connectors are mechanically coupled using a complementary plug and socket connection including pins (102) and sockets (104) (fig. 15).
With regard to claims 9-11: conductors are adapted to conduct electrical power supply signals, conductors include wires embedded in or attached to the body and extend at least partially along the seam between the wall and roof (fig. 3 & 15).
With regard to claim 15, the device includes a lighting means (48, figure 8B).

Claim(s) 47, 49 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballantyne et al (WO 2014/019022).

Ballantyne et al discloses the invention as defined in claims 47, 49 and 51: an apparatus for use in providing isolation, the apparatus including a body having: a roof . 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werwitzke.
With regard to claim 5, while Werwitzke does disclose a connector including a pin and socket, it does not specifically teach a catch and release mechanism.  However it would have been obvious to one skilled in the art to use any well known type of connector to connect the device and further would have been obvious to use a catch and release mechanism to ensure that the device does not inadvertently become unconnected.  

Claims 21, 25-26 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werwitzke in view of Ballantyne.
Werwitzke discloses the claimed device except for specifically teaching the use of a filter.  Ballantyne discloses a similar isolation tent and teaches, as discussed above (see paragraph [0204]), that it is well known to use a filter with an isolation tent to protect against any airborne transmissions, it is typical to provide an air filtering system to filter out any unwanted elements within the enclosure.  Therefore a modification of Werwitzke to include a filter, as taught by Ballantyne would have been obvious to one skilled in the art since this would allow the enclosure to remain a clean environment.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791